Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
DISPLAY DEVICE WITH METAL LAYER WITH UNEVEN SURFACE

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 10, 12-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. [US PGPUB 20200373366] (hereinafter Sim).

Regarding claim 1, Sim teaches a display device comprising:

an interlayer layer (430, Para 113) over the substrate; 
an electrode (451, Par 115) over the interlayer insulating layer; and 
a light emitting element (452, Para 122) over the electrode, 
wherein the interlayer layer comprises a plurality of first depressed portions (in slanted region A2, Fig. 4), 
wherein the electrode comprises a first region (region A1, Fig. 4) bonding to the light emitting element (Fig. 4) and a second region (slanted region A2, Fig. 4) surrounding the first region (Fig. 4), and 
wherein in the second region, a plurality of second depressed portions (of the electrode) is provided along the plurality of first depressed portions (Fig. 4).  
In the embodiment of Fig. 4, Sim does not specifically disclose that the interlayer layer (430) is an interlayer insulating layer, and
wherein electrode 451 is a metal layer.
However, according to Fig. 2 of Sim’s invention, Sim teaches an interlayer layer (130) used to insulate conductive layers and wherein the interlayer is an insulating layer (Para 66),
and an electrode 151 for electrical conductivity which is a metal layer (Para 79/81).
In view of such disclosure by Sim as taught in the embodiment of Fig. 2, it would have been obvious to a person having ordinary skills in the art to have the interlayer layer and electrode of Sim’s Fig. 4 be of the same material as disclosed in the embodiment of Fig. 2 based on the rationale of using known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 3, Sim teaches a display device wherein the interlayer insulating layer further comprises a plurality of first projection portions (in horizontal region of the interlayer insulating layer Fig. 4), wherein the metal layer further comprises a third region (horizontal region A2) surrounding the second region, and wherein in the third region, a plurality of second projection portions is provided along the plurality of first projection portions (Fig. 4).  

Regarding claim 4, Sim teaches a display device wherein a material of the interlayer insulating layer is a photosensitive organic resin (Para 66).  

Regarding claim 6, Sim teaches the limitations of claims upon which it depends.
In the embodiment of Fig. 4, Sim does not specifically disclose that limitation of claim 4.
However referring to the embodiment of Fig. 2, Sim teaches that the light emitting element could comprises a micro LED. (Para 87).  
In view of such disclosure by Sim as taught in the embodiment of Fig. 2, it would have been obvious to a person having ordinary skills in the art to have the light emitting element of Sim’s Fig. 4 be a micro LED based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 7, Sim teaches a display device comprising:
a substrate (110, Para 51); 
an interlayer layer (430, Para 113) over the substrate; 
an electrode (451, Par 115) over the interlayer insulating layer; and 

wherein the interlayer layer comprises a plurality of first projection portions (in slanted region A2, Fig. 4), 
wherein the electrode comprises a first region (region A1, Fig. 4) bonding to the light emitting element (Fig. 4) and a second region (slanted region A2, Fig. 4) surrounding the first region (Fig. 4), and 
wherein in the second region, a plurality of second depressed portions (of the electrode) is provided along the plurality of first projection portions (Fig. 4).  
In the embodiment of Fig. 4, Sim does not specifically disclose that the interlayer layer (430) is an interlayer insulating layer, and
wherein electrode 451 is a metal layer.
However, according to Fig. 2 of Sim’s invention, Sim teaches an interlayer layer (130) used to insulate conductive layers and wherein the interlayer is an insulating layer (Para 66),
and an electrode 151 for electrical conductivity which is a metal layer (Para 79/81).
In view of such disclosure by Sim as taught in the embodiment of Fig. 2, it would have been obvious to a person having ordinary skills in the art to have the interlayer layer and electrode of Sim’s Fig. 4 be of the same material as disclosed in the embodiment of Fig. 2 based on the rationale of using known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 10, Sim teaches a display device wherein a material of the interlayer insulating layer is a photosensitive organic resin (Para 66).  

Regarding claim 12, Sim teaches the limitations of claims upon which it depends.
In the embodiment of Fig. 4, Sim does not specifically disclose that limitation of claim 4.
However referring to the embodiment of Fig. 2, Sim teaches that the light emitting element could comprises a micro LED. (Para 87).  
In view of such disclosure by Sim as taught in the embodiment of Fig. 2, it would have been obvious to a person having ordinary skills in the art to have the light emitting element of Sim’s Fig. 4 be a micro LED based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 13, Sim teaches a display device comprising:
a substrate (110, Para 51); 
an interlayer layer (430, Para 113) over the substrate; 
an electrode (451, Par 115) over the interlayer insulating layer; and 
a light emitting element (452, Para 122) over the electrode, 
wherein the interlayer layer comprises a plurality of first grooves (in slanted region A2, Fig. 4), 
wherein the electrode comprises a first region (region A1, Fig. 4) bonding to the light emitting element (Fig. 4) and a second region (slanted region A2, Fig. 4) surrounding the first region (Fig. 4), and 
wherein in the second region, a plurality of second depressed portions (of the electrode) is provided along the plurality of first grooves (Fig. 4).  
In the embodiment of Fig. 4, Sim does not specifically disclose that the interlayer layer (430) is an interlayer insulating layer, and

However, according to Fig. 2 of Sim’s invention, Sim teaches an interlayer layer (130) used to insulate conductive layers and wherein the interlayer is an insulating layer (Para 66),
and an electrode 151 for electrical conductivity which is a metal layer (Para 79/81).
In view of such disclosure by Sim as taught in the embodiment of Fig. 2, it would have been obvious to a person having ordinary skills in the art to have the interlayer layer and electrode of Sim’s Fig. 4 be of the same material as disclosed in the embodiment of Fig. 2 based on the rationale of using known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 14, Sim teaches a display device wherein the plurality of second grooves has a tapered side surface (Fig. 4).  

Regarding claim 16, Sim teaches a display device wherein a material of the interlayer insulating layer is a photosensitive organic resin Para 66).  

Regarding claim 18, Sim teaches the limitations of claims upon which it depends.
In the embodiment of Fig. 4, Sim does not specifically disclose that limitation of claim 4.
However referring to the embodiment of Fig. 2, Sim teaches that the light emitting element could comprises a micro LED. (Para 87).  
In view of such disclosure by Sim as taught in the embodiment of Fig. 2, it would have been obvious to a person having ordinary skills in the art to have the light .



Claims 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Kim [US PGPUB 20140016054].

Regarding claims 5, 11 and 17, Sim teaches the limitations of the claims upon which they depend respectively.
Sim does not specifically disclose that the interlayer insulating layer is an inorganic insulating material.  
Referring to the invention of Kim, Kim teaches various materials that could be used to could be used for interlayer insulating layer 181, wherein the material can be organic or inorganic (Para 55).
In view of such disclosure by Kim, it would have been obvious to a person having ordinary skills in the art to have the device of Sim comprises the teaching of Kim (using organic or inorganic material) based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).

Allowable Subject Matter
Claims 2, 8-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAIL A MUSE/Primary Examiner, Art Unit 2819